I do not concur in the majority opinion. The holding of the majority necessarily implies that the failure of E.O. Wilson individually to perform his personal contract with the objector is a breach of the administrator's bond and renders the surety liable for such breach. The duties of the administrator, as such, for the performance of which the bond was given, did not, and do not, include his duty to pay his individual debts to third parties, or to pay damages for breach of his individual contracts with third parties. If I am right in this assumption, then there is no legitimate assistance, which the probate court can extend to the appellant, and the appellant has no standing as an objector to the exoneration of the bond. Why then should the order of exoneration be reversed? The fact that the ruling below was put upon an untenable ground, if such, is not controlling. If the ruling itself was right upon any ground, it becomes our duty to save it and to put it upon its proper ground. *Page 373